Citation Nr: 0812120	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-12 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION


The veteran served on active duty from July 1988 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for obstructive sleep apnea.  According to his notice of 
disagreement received in December 2005, he suggests that his 
sleep apnea is due to in-service smoke exposure.  

According to a service medical record dated in April 1991, it 
was noted that while on Operation Desert Storm, the veteran 
was exposed to a large amount of smoke in the Burgan Oil 
Fields from February 24, 1991 to February 28, 1991.  The 
examiner noted that those oil fields are known to be high in 
sulfur-containing (sour) oil wells.  Separation examination 
report dated in April 1992 shows no diagnosis of sleep apnea.  

Given the current diagnosis of obstructive sleep apnea, and 
the in-service exposure to smoke/sulfur, the Board finds that 
a VA examination is necessary to ascertain the etiology of 
pertinent disability.  

Review of the claims folder shows that the veteran was 
scheduled for a respiratory examination and a Gulf War 
examination in August 2005, however, those examinations were 
cancelled.  An internal note shows that the veteran was 
contacted regarding the missed examinations, and he indicated 
that he had already been examined and felt that the 
examinations were duplicative.  Nevertheless, while the 
examiner diagnosed the veteran with severe obstructive sleep 
apnea on March 2005 VA examination, the Board notes that 
during the examination, the veteran did not express his 
specific contention regarding in-service smoke exposure, 
therefore an opinion was not provided.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder should be 
transferred to the VA examiner who 
conducted the March 2005 general medical 
examination.  The VA examiner is 
specifically requested to prepare an 
addendum in which he addresses the 
etiology of the veteran's obstructive 
sleep apnea.  Specifically, the examiner 
must review the entire record and render 
an opinion as to whether there is a 50 
percent probability or greater that the 
veteran's obstructive sleep apnea is 
related to his in-service exposure to 
smoke containing high levels of sulfur at 
the Burgan Oil Fields, or any other 
incident of service.  Any findings should 
be reconciled with the April 1991 service 
medical record, the April 1992 separation 
examination report, and a March 2005 
polysomnography report from the William 
Beaumont Sleep Disorders Center.  

If the March 2005 examiner is no longer 
available, or if this examiner determines 
that another examination would be 
helpful, the veteran should be scheduled 
for a new C&P examination.

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim for obstructive sleep 
apnea, taking into account any newly 
obtained VA examination report, and 
etiology opinion.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto. 

Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



